In a proceeding pursuant to Family Court Act article 4 for the modification of child support, the father appeals, as limited by his brief, from so much of a judgment of the Family Court, Rockland County (Warren, J.), dated March 3, 1993, as denied his application for a downward modification of support, fixed arrears, and awarded the mother attorney’s fees in the amount of $7,250.
*924Ordered that the judgment is affirmed insofar as appealed from, with costs.
Although the mother’s relocation from New York to Florida with the parties’ only child wrongfully interfered with the father’s visitation rights as contained in the parties’ separation agreement (see generally, Weiss v Weiss, 52 NY2d 170; Amato v Amato, 202 AD2d 458; Matter of Radford v Propfer, 190 AD2d 93), we find that the Family Court properly denied the father’s application for a downward modification of child support since his current support obligations are significantly below those now required by the Child Support Standards Act (see, Family Ct Act § 413 [1] [b], [l]; Matter of Howard v Howard, 186 AD2d 132).
We have reviewed the father’s remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.